Appeal by the defendant from an amended judgment of the County Court, Westchester County (Colangelo, J.), rendered October 15, 2003, re-imposing a sentence of probation previously imposed by the same court (Perone, J.) upon a finding that he violated a condition thereof, upon his admission, and extending the term of said sentence of probation upon his previous conviction of computer tampering in the first degree.
Ordered that the appeal is dismissed as academic.
Due to the defendant’s failure to appeal from the underlying judgment and sentence, his challenge to the underlying plea allocution and sentence is jurisdictionally foreclosed (see People v Riddick, 269 AD2d 472 [2000]; People v Moore, 261 AD2d 421 [1999]; People v McMillan, 228 AD2d 166 [1996]; People v Serrano, 203 AD2d 395 [1994]).
The completion of the defendant’s term of probation in July 2005 rendered his challenge to the re-imposition and extension of the term of his sentence of probation academic (see People v Patacchiola, 290 AD2d 568 [2002]; People v Griffin, 239 AD2d 936 [1997]; People v Coleman, 179 AD2d 670 [1992]). Schmidt, J.P., Krausman, Mastro and Lunn, JJ., concur.